DISMISS and Opinion Filed August 23, 2022




                                    S  In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-22-00741-CR
                               No. 05-22-00742-CR
                    JOSIAH ANDREW SALINAS, Appellant
                                  V.
                      THE STATE OF TEXAS, Appellee

               On Appeal from the 265th Judicial District Court
                            Dallas County, Texas
              Trial Court Cause Nos. F20-71443-R & F20-75253-R

                        MEMORANDUM OPINION
                   Before Justices Molberg, Reichek, and Garcia
                            Opinion by Justice Reichek
      Josiah Andrew Salinas was charged with aggravated robbery and capital

murder. He entered into a plea bargain agreement with the State in which he agreed

to plead guilty and waive his right to appeal in each case in exchange for the State’s

agreement to drop the capital murder charge to murder and recommend a forty-year

sentence in each case. The trial court followed the plea agreement, found appellant

guilty, and sentenced him to forty years in prison in each case.

      On July 29, 2022, appellant filed a notice of appeal, stating he filed a motion

for DNA testing on June 28, 2022 and the trial court had “not made a ruling.”
      An appellant has the right to appeal when a trial court enters a “judgment of

guilt or other appealable order.” See TEX. R. APP. P. 25.2(a)(2), 26.2(a). The trial

court “enters” an appealable order by signing a written order. See State v.

Sanavongxay, 407 S.W.3d 252, 259 (Tex. Crim. App. 2012) (court of appeals has

no jurisdiction over State’s appeal until there is signed written order); State ex rel.

Sutton v. Bage, 822 S.W.2d 55, 57 (Tex. Crim. App. 1992) (orig. proceeding)

(determining that trial court has not entered order justifying appeal until written

order is signed); see also Rodarte v. State, 860 S.W.2d 108, 110 (Tex. Crim. App.

1993) (defendant’s timetable for filing notice of appeal from adverse habeas decision

begins when appealable order signed).

      Although appellant states he filed a motion for DNA testing in the trial court,

the trial court has not signed or entered any appealable orders in these cases.

Therefore, appellant’s notice of appeal does not confer jurisdiction on this Court.

See Sanavongxay, 407 S.W.3d at 259.

      We dismiss these appeals.



                                            /Amanda L. Reichek/
                                            AMANDA L. REICHEK
                                            JUSTICE
Do Not Publish
TEX. R. APP. P. 47.2(b)
220741F.U05




                                         –2–
                                   S
                          Court of Appeals
                   Fifth District of Texas at Dallas
                               JUDGMENT

JOSIAH ANDREW SALINAS,                     On Appeal from the 265th Judicial
Appellant                                  District Court, Dallas County, Texas
                                           Trial Court Cause No. F20-71443-R.
No. 05-22-00741-CR        V.               Opinion delivered by Justice
                                           Reichek. Justices Molberg and
THE STATE OF TEXAS, Appellee               Garcia participating.

     Based on the Court’s opinion of this date, we DISMISS this appeal.


Judgment entered August 23, 2022




                                     –3–
                                   S
                          Court of Appeals
                   Fifth District of Texas at Dallas
                               JUDGMENT

JOSIAH ANDREW SALINAS,                     On Appeal from the 265th Judicial
Appellant                                  District Court, Dallas County, Texas
                                           Trial Court Cause No. F20-75253-R.
No. 05-22-00742-CR        V.               Opinion delivered by Justice
                                           Reichek. Justices Molberg and
THE STATE OF TEXAS, Appellee               Garcia participating.

     Based on the Court’s opinion of this date, we DISMISS this appeal.


Judgment entered August 23, 2022




                                     –4–